Exhibit 10.8

 

FIRST AMENDMENT, dated as of June 30, 2011 (the “First Amendment”), to the
RECEIVABLES PURCHASE AGREEMENT, dated as of March 31, 2011 (prior to the
effective date of the First Amendment, the “Original Agreement”; as amended by
the First Amendment and as further amended, supplemented or modified from time
to time, the “Agreement”), among (i) WORLD FUEL SERVICES, INC., a Texas
corporation, WORLD FUEL SERVICES EUROPE, LTD., a company organized under the
laws of England and Wales, WORLD FUEL SERVICES (SINGAPORE) PTE LTD, a company
organized under the laws of Singapore (together with its and their successors
and assigns, each individually, “Original Seller”, and also collectively, as
applicable, “Original Seller”), (ii) WORLD FUEL SERVICES TRADING DMCC, a company
organized under rules and regulations of the Dubai Multi Commodities Center and
the laws of Dubai (together with its successors and assigns “WFST”; the Original
Seller and WFST, together with its and their successors and assigns, each
individually, “Seller”, and also collectively, as applicable, “Seller”),
(iii) WORLD FUEL SERVICES CORPORATION, a Florida corporation (together with its
successors and assigns, “Parent”), and (iv) WELLS FARGO BANK, NATIONAL
ASSOCIATION, a U.S. national banking association (together with its successors
and permitted assigns, “Wells”).  Terms not otherwise defined herein shall have
the meanings set forth in the Original Agreement.

 

Original Seller and Wells each desires to increase the receivables program under
the Agreement and to include WFST as a Seller of Receivables.

 

Accordingly, the parties to this First Amendment hereby agree to amend the
Original Agreement as follows.

 

1.             Amendments.

 

(a)           Section 1 of the Original Agreement is hereby amended by
(i) deleting the defined terms “Discount Margin”, “Outstanding Purchase Price”
and “Purchase Limit” in their entirety, and (ii) adding the following new
defined terms and placing such defined terms in their appropriate alphabetical
location in such Section:

 

“Base Receivables” shall mean Receivables other than DLA Receivables.

 

“Discount Margin” shall mean shall mean, for any Purchased Receivable, a U.S.
dollar amount equal to the product of (a) the Discount Rate with respect to the
applicable Account Debtor, and (b) (i) 90% of the Net Invoice Amount of such
Purchased Base Receivable, or (ii) 100% of the Net Invoice Amount of such
Purchased DLA Receivable, and further multiplied by (c) the Discount Period
divided by 360.

 

“DLA” shall mean the Defense Energy Support Center of the Defense Logistics
Agency, Department of Defense of the United States of America, and its
successors and assigns under the DLA Contracts.

 

“DLA Contracts” shall mean each of the following Contracts:  (i) Contract
SP0600-09-D-1012 between the DLA and WFSS, and (ii) Contract SP0600-10-D-0051
between DLA and WFST, including any written modifications, supplements,
amendments, substitutions or replacements thereof.

 

--------------------------------------------------------------------------------


 

“DLA Receivables” shall mean Receivables arising under a DLA Contract.

 

“Memorandum of Sale” shall mean that certain Memorandum of Accounts Receivable
Sale, dated as of June 30, 2011, relating to those Purchased DLA Receivables
sold, assigned and transferred by WFST hereunder, and substantially in the form
of Exhibit F hereto.  The parties intend the Memorandum of Sale to constitute an
official record of sales, assignments and transfers of Purchased DLA Receivables
by WFST; provided, however, that the terms, conditions, rights, privileges,
duties, responsibilities and obligations governing such sales, assignments and
transfers are governed exclusively by the terms of this Agreement.

 

“Outstanding Purchase Price” shall mean either the Outstanding Purchase Price -
Base Receivables or the Outstanding Purchase Price - DLA Receivables, as
applicable.

 

“Outstanding Purchase Price - Base Receivables” shall mean the amount equal to
the aggregate amount of the Purchase Prices paid by Wells with respect to the
Purchased Base Receivables minus the aggregate amount of all Collections with
respect to such Purchased Base Receivables remitted to the Collection Account
plus the amount of Collections netted out pursuant to the weekly settlement
process described in Section 6.2(a). Pursuant to Section 5.1(i), the maximum
Outstanding Purchase Price - Base Receivables shall not exceed $50,000,000.

 

“Outstanding Purchase Price - DLA Receivables” shall mean the amount equal to
the aggregate amount of the Purchase Prices paid by Wells with respect to the
Purchased DLA Receivables minus the aggregate amount of all Collections with
respect to such Purchased DLA Receivables remitted to the Collection Account
plus the amount of Collections netted out pursuant to the weekly settlement
process described in Section 6.2(a). Pursuant to Section 5.1(i), the maximum
Outstanding Purchase Price - DLA Receivables shall not exceed $50,000,000.

 

“Purchase Limit” shall mean the amount set forth for the applicable Account
Debtor on Exhibit A hereof. For the avoidance of confusion, even though the sum
of the Purchase Limits for the Account Debtors set forth on Exhibit A is greater
than $100,000,000, the parties understand and agree that pursuant to
Section 5.1(i), the maximum Outstanding Purchase Price - Base Receivables shall
not exceed $50,000,000, and the maximum Outstanding Purchase Price - DLA
Receivables shall not exceed $50,000,000.

 

“Purchased Base Receivables” shall mean any Base Receivable that is purchased by
Wells hereunder.

 

“Purchased DLA Receivables” shall mean any DLA Receivable that is purchased by
Wells hereunder.

 

“Seller” shall mean, individually and collectively, WFSI, WFSE, WFSS and WFST,
together with their respective successors and assigns.

 

“WFSI” shall mean World Fuel Services, Inc., a Texas corporation

 

2

--------------------------------------------------------------------------------


 

“WFST” shall mean World Fuel Services Trading DMCC, a company organized under
the rules and regulations of the Dubai Multi Commodities Center and the laws of
Dubai (together with its successors and assigns).

 

(b)           Section 1.8 (the defined term “Conforming Credit Memo”) of the
Original Agreement is hereby amended by adding, following the phrase “group of
Purchased Receivables,” appearing on the third and sixth lines thereof the
following new phrase:

 

“in each case, relating to Base Receivables,”

 

(c)           Section 1.18 (the defined term “Eligible Receivable”) of the
Original Agreement is hereby amended by deleting subclause (h) appearing in such
defined term and substituting therefor the following new subclause:

 

“(h)         if the Special Servicer has succeeded the Servicer, (i) with
respect to Base Receivables, Wells shall have received the Account Debtor
Notice, and (ii) with respect to DLA Receivables, Seller shall have complied
with the requirements of Section 6.3(a) hereof;”

 

(d)           Section 2.1 of the Original Agreement is hereby amended by
(i) deleting the phrase “the Purchase Notice” appearing on the fifth line
thereof, and (ii) substituting therefor the following new phrase:

 

“a separate Purchase Notice relating to the proposed purchase of Base
Receivables and the proposed purchase of DLA Receivables”

 

(e)           Section 5.1(h)(iv) of the Original Agreement is hereby amended by
(i), adding at the beginning of such subclause the figure “(1)” prior to the
phrase “on the second Business Day” appearing on the first line thereof, and
(ii) adding at the end of such subclause the following new phrase:

 

“provided, that Seller will provide separate reports for the Base Receivables
and DLA Receivables under this subclause (iv)(1); and (2) such other information
relating to the DLA Contracts as may be reasonably requested by Wells from time
to time.”

 

(f)            Section 5.1(i) of the Original Agreement is hereby amended by
(i) deleting such subclause in its entirety, and (ii) substituting therefor the
following new subclause:

 

“(i)          Sales Volume. Except as otherwise agreed by Wells, the maximum
Outstanding Purchase Price - Base Receivables shall not exceed $50,000,000 and
the maximum Outstanding Purchase Price - DLA Receivables shall not exceed
$50,000,000. Seller agrees to offer for sale to Wells sufficient volumes of
Eligible Receivables in order for Wells to hold an average quarterly balance of
the Outstanding Purchase Price of Purchased Base Receivables of $40,000,000 or
greater.  For each quarter during the initial term of this Agreement, and each
quarter thereafter to the extent that the term of this Agreement is extended
pursuant to Section 7.1 hereof (for the avoidance of doubt, to include the
remaining term of this Agreement as extended regardless of the termination of
this Agreement by Seller upon notice pursuant to Section 7.2, or by Wells upon
the

 

3

--------------------------------------------------------------------------------


 

occurrence of a Termination Event, but not including any quarters after the
quarter in which Wells may terminate this Agreement solely upon notice under
Section 7.2), if the average quarterly balance of the Purchased Base Receivables
is less than $40,000,000, then Seller agrees to pay to Wells a maintenance fee.
The maintenance fee shall equal (a) 0.50% multiplied by (b) $40,000,000 minus
the sum of (i) the amount of the average Outstanding Purchase Price - Base
Receivables for such quarterly period, plus (ii) the difference (if positive)
between $40,000,000 and the average amount of the Purchase Limits in effect for
such quarterly period, plus (iii) 90% of the aggregate Net Invoice Amount of
Base Receivables constituting Eligible Receivables offered for purchase by
Seller during such quarterly period that were not purchased by Wells (the
“Quarterly Maintenance Fee”). The Quarterly Maintenance Fee may be deducted from
the Purchase Price for Purchased Receivables as a component of the first weekly
settlement process set forth in Section 6.2(a) to occur following the end of a
calendar quarter (or shall otherwise be paid in cash by Seller on the first
Business Day following the end of a calendar quarter).”

 

(g)           Section 5.2(a) of the Original Agreement is hereby amended by
adding, following the first sentence of such subsection the following new
sentence:

 

“The Seller shall promptly provide to Wells a copy of any written amendment,
modification or supplement to a DLA Contract.”

 

(h)           Section 6.3(a) of the Original Agreement is hereby amended by
adding-at the end of such subclause the following new sentence:

 

“In connection herewith, upon either (i) the appointment of a Special Servicer,
or (ii) the written request of Wells, each of WFSS and WFST agrees to promptly
seek to comply with the Assignment of Claims Act with respect to the DLA
Contracts in form and substance reasonably satisfactory to Wells.”

 

(i)            Section 7.2 of the Original Agreement is hereby amended by
adding-at the end of such subsection the following new clause:

 

“provided, that neither (i) the failure by WFST to fulfill any requirements for
transfer of Purchased DLA Receivables under the laws of Dubai or the United Arab
Emirates, nor (ii) the failure of WFSS or WFST to comply with the Assignment of
Claims Act with respect to the DLA Contracts (prior to a request under
Section 6.3(a) and its prompt compliance as provided thereunder), in either
case, that does not result in a breach of any representation, covenant or
agreement of Seller contained herein and unrelated to clauses (i) and
(ii) above, or the impairment in any manner of receipt by Wells of Collections
on the Purchased DLA Receivables in the manner contemplated hereunder shall
constitute a Termination Event hereunder.

 

(j)            Section 9.12 of the Original Agreement is hereby amended by
(i) deleting the phrase “Purchased Receivables” appearing on the fourth line
thereof, and (ii) substituting therefor the phrase “Purchased Base Receivables”.

 

4

--------------------------------------------------------------------------------


 

(k)           Article 9 of the Original Agreement is hereby amended by adding
the following new Section 9.14 at the end of such Article:

 

“9.14       Memorandum of Sale.  WFST, Wells and the Parent hereby acknowledge
and agree that (i) such parties are entering into the Memorandum of Sale as a
convenience of the parties if, notwithstanding the provisions of Section 9.5, it
becomes necessary or appropriate for Wells to enforce the agreements set forth
hereunder in the courts of Dubai, (ii) the Memorandum of Sale is intended as a
summary of the terms, conditions and agreements set forth herein, and is not
intended to establish or diminish any rights, remedies, defenses or other terms
not set forth herein, (iii) it is the intent of the parties that the terms,
conditions, rights, privileges, duties, responsibilities and obligations
hereunder, including without limitation, the terms governing such sales,
assignments and transfers, shall be governed exclusively by the terms of this
Agreement, and (iv) in the event of a conflict between any provision set forth
under this Agreement and the Memorandum of Sale, the provision set forth in this
Agreement shall control.”

 

(l)            Exhibit A of the Original Agreement is hereby amended by
(i) deleting such Exhibit in its entirety, and (ii) substituting therefor
Exhibit A attached hereto.

 

(m)          The Original Agreement is hereby amended by adding a new Exhibit F
in the form attached as Exhibit F hereto.

 

2.             Conditions Precedent.  This First Amendment shall become
effective on the date and time that Wells shall have received the agreements,
documents, instruments and payments set forth on Exhibit D-2 hereto, each in
form, substance and date reasonably satisfactory to Wells.

 

3.             Confirmation of Parent Guaranty.  By its execution of this First
Amendment, Parent hereby consents and acknowledges the additional terms set
forth in this First Amendment, including the addition of WFST as a “Seller”
under the Agreement and under the Parent Guaranty, and further acknowledges the
continuing validity of the Parent Guaranty and reaffirms all of the terms and
obligations contained in the Parent Guaranty, which shall remain in full force
and effect for all obligations of Seller, including, without limitation, WFST,
now or hereafter owing to Wells and acknowledges, agrees, represents and
warrants that no oral or other agreements, understandings, representations or
warranties exist with respect to the Parent Guaranty or with respect to the
obligations of the undersigned thereunder, except those specifically set forth
herein.  Parent further acknowledges and agrees that neither further notice to,
nor consent of, Parent with respect to the modifications effected by this First
Amendment is required under the terms of the Parent Guaranty.

 

4.             Governing Law; Consent to Jurisdiction.  This First Amendment,
and the Agreement as so amended by this First Amendment, shall be interpreted in
accordance with and governed by the laws of the State of New York without giving
effect to conflicts of law principles that would cause the application of the
law of any jurisdiction other than the laws of the State of New York. Each party
hereto irrevocably consents and submits to the non-exclusive jurisdiction of the
Supreme Court of New York in New York County and the United States District
Court for the Southern District of New York and waive any objection based on
venue or

 

5

--------------------------------------------------------------------------------


 

forum non conveniens with respect to any action instituted therein arising under
or in connection with this Agreement.

 

5.             Costs and Expenses. Seller agrees to reimburse Wells for all
costs and expenses, including attorneys’ fees and expenses and Wells’ due
diligence expenses, in connection with the preparation, negotiation and
documentation of this First Amendment. Seller also agrees to pay, on demand, all
stamp and other similar taxes and fees payable or determined to be payable in
connection with the execution, delivery, filing and recording of this First
Amendment, and agrees to indemnify each Indemnified Party against any
liabilities with respect to or resulting from any delay in paying or omission to
pay such taxes and fees.

 

6.             Execution in Counterparts.  This First Amendment may be executed
in any number of counterparts, each of which shall be an original, but all of
which taken together shall constitute one and the same agreement. Delivery of an
executed counterpart of this First Amendment by PDF copy, telefacsimile or other
electronic means shall have the same force and effect as the delivery of an
original executed counterpart of this First Amendment.  Any party delivering an
executed counterpart of this Agreement by PDF copy, telefacsimile or other
electronic means shall also deliver an original executed counterpart, but the
failure to do so shall not affect the validity, enforceability or binding effect
of this First Amendment or the Agreement as so amended by this First Amendment.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF each Seller, Wells and Parent have caused this Agreement to
be executed by their respective officers thereunto duly authorized as of the
date first above written.

 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Purchaser

 

 

 

 

 

By:

/s/ Barbara Van Meerten

 

 

Name: Barbara Van Meerten

 

 

Title: Director

 

7

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES, INC.,

 

as a Seller

 

 

 

 

 

By:

/s/ Steven P. Klueg

 

 

Name: Steven P. Klueg

 

 

Title: Vice President, Treasurer

 

8

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES EUROPE, LTD.,

 

as a Seller

 

 

 

 

 

By:

/s/ Steven P. Klueg

 

 

Name: Steven P. Klueg

 

 

Title: Director

 

9

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES (SINGAPORE) PTE LTD,

 

as a Seller

 

 

 

 

 

By:

/s/ Francis Lee Boon Meng

 

 

Name: Francis Lee Boon Meng

 

 

Title: Managing Director

 

10

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES TRADING DMCC,

 

as a Seller

 

 

 

 

 

By:

/s/ Timothy R. Bingham

 

 

Name: Timothy R. Bingham

 

 

Title: Manager, Director

 

11

--------------------------------------------------------------------------------


 

 

WORLD FUEL SERVICES CORPORATION,

 

as Parent

 

 

 

 

 

By:

/s/ Steven P. Klueg

 

 

Name: Steven P. Klueg

 

 

Title: Vice President, Treasurer

 

12

--------------------------------------------------------------------------------